          Case 1:18-cv-00443-LY Document 132 Filed 07/17/19 Page 1 of 1
                                .
                                                                                                         I)

                                                                                      201g JUL 17
                            IN THE UNITED STATES DISTRICT COURT                                     PM   2: 142
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

JONATHAN LANGLEY,

         Plaintiff,

V.                                                    Case No. 1:1 8-cv-00443-LY

iNTERNATIONAL BUSiNESS
MACHINES CORPORATION,

         Defendant.


                              ORDER GRANTING
                                -
     DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION'S
           UNOPPOSED MOTION TO FILE EXHIBITS UNDER SEAL

         Before the Court is Defendant International Business Machines Corporation's Unopposed
                                     Ct, ot'

Motion to File Exhibits Under Seal The Court h'as considered Defendant's Motion and finds that

it should be GRANTED. Accordingly, it is hereby ORDERED that the exhibits to the

Declaration of Kimberly Overbay shall be kept under seal.


IT IS SO ORDERED.




Dated:                Ic,   2   17
                                                   THE ONORABL ANDREW AUSTIN
                                                   UNITED STATES MAGISTRATE JUDGE
